DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference character 128 mentioned in Paragraph 0023 line 13 and line 14.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  In line 14 “falling flowable towards” should read “falling flowable material towards”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 15 and 19-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Skinner (US 2018/0345322). 
Regarding claim 1, Skinner (US 2018/0345322) teaches an apparatus for removing debris from a debris-contaminated stream of heavier flowable material (Paragraph 0001 lines 1-8), the apparatus comprising: 
an enclosed chamber (Fig. 6 #2) having a material inlet (Fig. 6 #16’), a chute having a free portion extending below the material inlet through which the debris-contaminated stream can freely fall due to gravity (Paragraph 0060 lines 1-9), a material outlet (Fig. 6 #32) that is positioned below the chute, wherein said debris- contaminated stream of flowable material is provided to the chamber via the material inlet (Paragraph 0059 lines 1-8) and then at least a portion of the stream of flowable material falls through the free portion of the chute and exits the chamber via the material outlet (Paragraph 0062 lines 18-28); 
an airflow pathway configured to guide airflows through the chamber via an airflow inlet (Paragraph 0061 lines 3-7)and out of the chamber via an airflow outlet (Paragraph 0072 line 1-Paragraph 0073 line 9), 
a blower (Fig. 6 #26) for generating an airflow through the airflow pathway (Paragraph 0061 lines 3-4), said airflow being configured to separate a first portion of the debris-contaminated stream from a heavier portion of the debris-contaminated stream (Paragraph 0062 lines 9-17), wherein the first portion is carried away from the heavier portion by the airflow out of the chamber via the airflow outlet (Paragraph 0072 line 1-Paragraph 0073 line 9).
Regarding claim 2, Skinner (US 2018/0345322) teaches an apparatus for removing debris from a debris-contaminated stream of heavier flowable material wherein the airflow pathway is configured such that at least a substantial portion of the airflow through the chamber is directed substantially 
Regarding claim 3, Skinner (US 2018/0345322) teaches an apparatus for removing debris from a debris-contaminated stream of heavier flowable material further comprising a tapered section (Fig. 6 #38) formed in the chamber (Fig. 6 #2) that tapers towards the airflow outlet (Fig. 6 #68) such that the airflow velocity before the tapered section is less than the airflow velocity after the tapered section (Paragraph 0039 lines 8-10). 
Regarding claim 4, Skinner (US 2018/0345322) teaches an apparatus for removing debris from a debris-contaminated stream of heavier flowable material further comprising a circulating belt (Fig. 6 #40) that is configured so that it moves through at least a first position (Fig. 6 #40 between rollers #52, 53) that is disposed in the chamber adjacent the chute and a second position (Fig. 6 #40 between rollers #53, 48) that is adjacent the airflow outlet, the circulating belt configured to carry debris from the chute to the airflow outlet (Paragraph 0073 lines 1-9), wherein, when the airflow is provided through the chamber via the airflow pathway, debris falling with the flowable material through the chute is carried away from the flowable material by the airflow (Paragraph 0070 lines 1-3) and into contact with the circulating belt in the chamber (Paragraph 0070 lines 7-12) and out of the chamber via the airflow outlet (Paragraph 0072 line 1-Paragraph 0073 line 9).
Regarding claim 6, Skinner (US 2018/0345322) teaches an apparatus for removing debris from a debris-contaminated stream of heavier flowable material comprises a plurality of apertures (Paragraph 0067 lines 1-10) formed in the circulating belt (Fig. 6 #40) that are configured to allow said airflow to pass through the circulating belt such that the airflow passing through the apertures in the belt adjacent the airflow outlet passes through the circulating belt (Paragraph 0067 lines 3-5; Paragraph 0072 lines 1-9) and carries debris on the circulating belt out of the chamber via the airflow outlet (Paragraph 0073 lines 1-6). 
Regarding claim 7, Skinner (US 2018/0345322) teaches an apparatus for removing debris from a debris-contaminated stream of heavier flowable material wherein said portion of the circulating belt located adjacent the chute (Fig. 6 #40 between rollers #52, 53) moves in a direction substantially opposite the direction of falling flowable material (Paragraph 0034 lines 11-14). 
Regarding claim 8, Skinner (US 2018/0345322) teaches an apparatus for removing debris from a debris-contaminated stream of heavier flowable material comprising at least three rollers (Fig. 6 #48, 52, 53) for carrying the circulating belt (Fig. 6 #40) in a belt track (Fig. 6 track between #48, 52, 53). 
Regarding claim 9, Skinner (US 2018/0345322) teaches an apparatus for removing debris from a debris-contaminated stream of heavier flowable material wherein the three rollers (Fig. 6 #48, 52, 53) are arranged such that the belt track is substantially triangular in shape (Fig. 6 track between #48, 52, 53). 
Regarding claim 10, Skinner (US 2018/0345322) teaches an apparatus for removing debris from a debris-contaminated stream of heavier flowable material comprising at least three rollers (Fig. 6 #48, 52, 53) for carrying the circulating belt (Fig. 6 #40), including two of the at least three rollers that are vertically offset from one another to form a vertical belt section (Fig. 6 #52, 53), wherein the falling stream of flowable material falls adjacent the vertical belt section (Paragraph 0062 lines 1-17), and the third roller (Fig. 6 #48) that is laterally offset from the two vertically offset rollers (Fig. 6 #48 laterally offset from #52, 53). 
Regarding claim 11, Skinner (US 2018/0345322) teaches an apparatus for removing debris from a debris-contaminated stream of heavier flowable material wherein an upper one of the two vertically offset rollers (Fig. 6 #53) forms an apex of a circulating belt track formed by the belt (Fig. 6 #53 between #48 and #52). 
Regarding claim 15, Skinner (US 2018/0345322) teaches an apparatus for removing debris from a debris-contaminated stream of heavier flowable material wherein the blower (Fig. 6 #36) generates 
Regarding claim 19, Skinner (US 2018/0345322) teaches a method for removing debris from a debris-contaminated stream of flowable material (Paragraph 0001 lines 1-8), the method comprising the steps of: 
A. providing a debris separation apparatus having: a chamber (Fig. 6 #2) with a material inlet (Fig. 6 #16’), a chute having a portion extending below the material inlet (Paragraph 0060 lines 1-9) to a material outlet (Fig. 6 #32), a blower (Fig. 6 #26) for generating airflow, an airflow inlet (Paragraph 0061 lines 3-7), an airflow outlet (Paragraph 0072 line 1-Paragraph 0073 line 9), and a circulating belt (Fig. 6 #40) that is configured so that it moves through at least a first position (Fig. 6 #40 between rollers #52, 53) that is disposed in the chamber adjacent the chute and a second position (Fig. 6 #40 between rollers #53, 48) that is disposed in the chamber adjacent the airflow outlet; 
B. feeding a stream of debris-contaminated flowable material into the chamber via the material inlet such that at least a portion of the flowable material falls through the chute and out of the chamber via the material outlet (Paragraph 0062 lines 1-22); 
C. while the flowable material is falling through the chute, operating the blower to provide the airflow so that the airflow (i) enters the chamber via the airflow inlet (Paragraph 0061 lines 3-11), (ii) is directed across the chute and through the falling flowable material (Paragraph 0062 lines 3-6) towards the portion of the belt disposed adjacent the chute (Fig. 6 #40 between rollers #52, 53) such that debris entrained with the stream of flowable material is blown out of the stream of falling flowable material and into contact with the belt (Paragraph 0070 lines 1-12), and (iii) exits the chamber via the airflow outlet (Paragraph 0073 lines 1-8); 

E. circulating the belt to carry captured debris to the portion of the belt adjacent the airflow outlet (Paragraph 0071 lines 10-16); 
F. using the airflow, blowing captured debris located adjacent the airflow outlet out of the chamber via the airflow outlet (Paragraph 0072 lines 1-10). 
Regarding claim 20, Skinner (US 2018/0345322) teaches a method for removing debris from a debris-contaminated stream of flowable material further comprising the step of, after Step C(ii) (Paragraph 0061 lines 3-11) and prior to Step C(iii) (Paragraph 0073 lines 1-8), directing the airflow through the belt at the first position (Fig. 6 #40 between rollers #52, 53) located adjacent the chute via a plurality of apertures formed in the belt (Paragraph 0067 lines 1-3) then through a plurality of apertures formed in the belt at the second position adjacent the airflow outlet (Paragraph 0067 lines 3-5; Paragraph 0073 lines 1-6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner (US 2018/0345322) in view of Campbell (US 3592556). 
Regarding claim 5, Skinner (US 2018/0345322) lacks teaching an apparatus for removing debris from a debris-contaminated stream of heavier flowable material wherein the circulating belt further comprises a plurality of elongate fingers extending outwards from an outer surface of the circulating 
Campbell (US 3592556) teaches an apparatus for conveying material in an extreme vertical position (Col. 1 lines 5-10) wherein a circulating belt (Fig. 4 #66) further comprises a plurality of elongate fingers (Fig. 8 #70) extending outwards from an outer surface of the circulating belt (Fig. 8 #68) that are configured to capture falling debris (Col. 4 lines 17-21). Campbell explains that the elongate fingers make it possible to convey large volumes of material in vertical positions without back flow (Col. 4 lines 37-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinner (US 2018/0345322) to include a plurality of elongate fingers configured to capture falling debris which comes into contact with the circulating belt as taught by Campbell (US 3592556) in order to capture debris which has blown into contact with the vertically positioned belt without material being lost due to back flow.  
Regarding claim 16, Skinner (US 2018/0345322) teaches a belt apparatus (Fig. 6 #40) for use on a circulating debris-removal apparatus (Fig. 6 #2) that has rollers (Fig. 6 #48, 52, 53) around which the belt apparatus circulates (Paragraph 0069 lines 1-4), an airflow flowing into a first side of the debris-removal apparatus through the circulating belt apparatus (Paragraph 0067 lines 1-6) and out of a second side of the debris-removal apparatus through the circulating belt apparatus (Paragraph 0072 lines 1-10), and a debris-contaminated stream of flowable material that falls due to gravity (Paragraph 0060 lines 1-9) adjacent the first side of the debris-removal apparatus such that debris falling with the flowable material is carried away from the flowable material by the airflow (Paragraph 0062 lines 9-17) and into contact with the belt apparatus (Paragraph 0070 lines 1-4) and is then carried away from the belt apparatus by the airflow (Paragraph 0067 lines 3-5; Paragraph 0073 lines 1-6) on the second side of the debris-removal apparatus (Fig. 6 #68) , the belt apparatus comprising: 

a plurality of apertures formed in the circulating belt surface (Paragraph 0067 lines 1-10) that are configured to allow at least a portion of the airflow to pass through the circulating belt surface (Paragraph 0072 lines 1-9). 
Skinner (US 2018/0345322) lacks teaching a plurality of elongate fingers extending outwards from an outward-facing surface of the circulating belt surface and disposed across substantially the entire outward-facing surface of the circulating belt surface, and thus also lacks teaching a plurality of apertures formed between adjacent elongate fingers.
Campbell (US 3592556) teaches an apparatus for conveying material in an extreme vertical position (Col. 1 lines 5-10) wherein a circulating belt (Fig. 4 #66) further comprises a plurality of elongate fingers (Fig. 8 #70) extending outwards from an outer surface of the circulating belt (Fig. 8 #68) and disposed across substantially the entire outward-facing surface of the circulating belt surface (Fig. 8 #70 across #68). Campbell explains the benefits to including elongate fingers on a belt surface as mentioned regarding claim 5, and also explains that the height and spacing of the elongate fingers across the circulating belt surface is varied depending upon the material that is being carried on the belt (Col. 4 lines 30-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinner (US 2018/0345322) to include a plurality of elongate fingers extending outwards from an outer surface of a circulating belt and disposed across the entire outward-facing surface of the circulating belt as taught by Campbell (US 3592556) in order to better retain debris which has blown into contact with the vertically positioned belt in an arrangement best suited for the debris to be captured. This arrangement would be a well-known design choice made by an operator. 
Regarding claim 17, Skinner (US 2018/0345322) lacks teaching a belt apparatus wherein the elongate fingers are flexible. 
Campbell (US 3592556) teaches an apparatus for conveying material in an extreme vertical position (Col. 1 lines 5-10) wherein a plurality of elongate fingers (Fig. 8 #70) are flexible (Col. 4 lines 16-19). Campbell states that this apparatus is simple in construction, easy to use, and inexpensive to manufacture and operate (Col. 1 lines 64-69). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinner (US 2018/0345322) to include a plurality of flexible elongate fingers as taught by Campbell (US 3592556) to lower manufacturing costs. 
Regarding claim 18, Skinner (US 2018/0345322) lacks teaching a belt apparatus wherein the elongate fingers have a stepped or tapering cross section, with a widest cross section immediately adjacent an outward-facing surface of the circulating belt surface and a thinnest cross section at a tip of each of the plurality of elongate fingers.
Campbell (US 3592556) teaches an apparatus for conveying material in an extreme vertical position (Col. 1 lines 5-10) wherein a plurality of elongate fingers (Fig. 8 #70) have a stepped or tapering cross section (Fig. 8 cross section of #70), with a widest cross section immediately adjacent an outward-facing surface of the circulating belt surface (Fig. 8 #70 closest to #68) and a thinnest cross section at a tip of each of the plurality of elongate fingers (Fig. 8 #70 farthest from #68). Campbell explains that the design and arrangement of the elongate fingers are on the belt is that which is most appropriate for the specific material which is carried by the belt (Col. 4 lines 30-34). Therefore, the cross sectional shape of the elongate fingers is a well-known design decision made by an operator, which is dependent on the debris being carried by the circulating belt. 
.  
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 12 recites a specific triangular formation of rollers which is not seen in the searched prior art. Claim 13 recites a stationary rigid backing plate behind a circulating belt and opposite the air inlet flow wherein the backing plate is not seen in this type of arrangement in the searched prior art. Claim 14 is dependent on claim 13, reciting further details of the stationary rigid backing plate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.K.D./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655